Citation Nr: 0601090	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-12 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on essentially continuously active duty 
from May 1944 to April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to service 
connection for bilateral hearing loss.

Notably, entitlement to service connection for bilateral 
hearing loss was previously denied by the RO in January 2002.  
In the absence of a perfected appeal, that decision is final.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim may be considered on the merits 
only if new and material evidence has been submitted since 
that final decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

As indicated above, the February 2003 rating decision was not 
the first time that VA denied a claim of entitlement to 
service connection for bilateral hearing loss.  
Unfortunately, the record does not show that the appellant 
has ever been notified of the laws and regulations in a 
statement or supplemental statement of the case governing 
claims to reopen.  Accordingly, a remand to provide this 
information is required.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); 38 C.F.R. § 19.29 (2005).

Next, the Board notes that the veteran not only testified at 
his October 2005 personal hearing that he received treatment 
for his bilateral hearing loss at the Oakland VA Medical 
Center in the early 1950's but he filed with VA a discharge 
paper from the Oakland VA Medical Center dated in August 
1950.  Likewise, the veteran testified that he received 
treatment for his hearing loss at the "old Martinez" VA 
Medical Center.  Similarly, the veteran testified that he 
obtained hearing aids from a private physician approximately 
five or six years ago.  

Therefore, since evidence of the veteran's diagnosis and 
treatment for hearing loss shortly after his separation from 
military service is critical to his claim and the current 
record only includes VA treatment records dating back to 
1998, a remand is required to request his records from the 
Oakland VA Medical Center, the old Martinez VA Medical 
Center, and the private physician who proscribed him hearing 
aids five or six years ago.  See 38 U.S.C.A. § 5103A(b) (West 
2002).

Finally, the Board finds that on remand the veteran should be 
notified that the record is devoid of any medical evidence 
linking any current hearing loss to the appellant's military 
service.  Since such evidence is critical to establishing his 
claim, he should be invited to obtain and associate with the 
record competent medical evidence showing that there is a 
50/50 chance that any current bilateral hearing loss is due 
to military service.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.303 (2005); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there.).  Should the 
development outlined below not uncover a current disability 
that is related to service the veteran will not be afforded a 
VA examination.  See Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain and associate 
with the record all of the veteran's 
treatment records from the Oakland and 
Martinez VA Medical Centers dated from 
April 1947 to the present that have not 
already been associated with the claim's 
file, to particularly include records 
pertaining to care provided between 
August 11 and 16, 1950, at the VA Medical 
Center in Oakland.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim's folder, 
and the veteran offered an opportunity to 
respond,

2.  After obtaining an authorization to 
obtain any treatment records pertaining 
to treatment for hearing loss since 
separation from active duty in April 
1947, the RO should obtain and associate 
with the record all of such records.  If 
any pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's 
file, and the veteran notified in 
writing.  

3.  The RO should contact the veteran and 
invite him to submit competent evidence 
showing that he has a bilateral hearing 
loss that is at least as likely as not 
related to his military service.  The 
veteran should also be notified that if 
the above outlined development does not 
uncover competent evidence of a current 
disability that is related to service he 
will not be afforded a VA examination.

4.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), letter regarding 
claims to reopen as well as updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence.  38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2005).

5.  If, and only if, the above 
development uncovers a competent evidence 
that a current bilateral hearing loss is 
due to military service, the RO should 
schedule the veteran for a VA 
audiological examination.  The claims 
folder is to be made available to the 
audiologist for review in conjunction 
with the examination.  Based on a review 
of the claims folder and the results of 
the examination, the audiologist is to 
opine as follows:

i.  Does the veteran have hearing 
loss in either ear as defined by 38 
C.F.R. § 3.385?

ii.  Is it as least as likely as 
not, i.e., is there a 50/50 chance, 
that any diagnosed hearing loss was 
caused or aggravated by in-service 
acoustic trauma, or by prolonged in-
service exposure to loud noise?  

iii.  Is it as least as likely as 
not, i.e., is there a 50/50 chance, 
that any diagnosed sensorineural 
hearing loss was manifest to a 
compensable degree within the first 
year following his April 1947 
separation from military service?

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
the appropriate regulations governing 
claims to reopen as well as any further 
changes in the VCAA, and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


